The point in this case is whether or not a surety is discharged in full or pro tanto by reason of loss resulting from the failure of the creditor to record a mortgage which the principal debtor had executed to the creditor as security for the debt. The question, in both aspects, is absolutely foreclosed by the cases below cited, which declare that, in order to effect the discharge of the surety, the act complained of on the part of the creditor must be of a positive character, or an omission to do so when required by the surety, which equity enjoined upon him, and the omission of which proved injurious to the surety. Lang v. Brevard, 3 Strob. Eq. 59;Hampton v. Levy, 1 McCord. Eq. 107; Smith v. Tunno, 1 McCord. Eq. 443, 16 Am. Dec. 617; Jackson v. Patrick,10 S.C. 197; Rosborough v. McAlily, 10 S.C. 235; Hellamsv. Abercrombie, 15 S.C. 110, 40 Am. Rep. 684;Gardner v. Gardner, 23 S.C. 593; Greenville v. Ormand,51 S.C. 129, 28 S.E. 147; Fales v. Browning, 68 S.C. 13,46 S.E. 545; Bank v. McMillan, 76 S.C. 561,57 S.E. 630.
I therefore concur in the judgment announced in the opinion of Mr. JUSTICE WATTS.